SECOND AMENDMENT OF FIRST
AMENDED AND RESTATED LOAN AGREEMENT




THIS SECOND AMENDMENT OF FIRST AMENDED AND RESTATED LOAN AGREEMENT (“Amendment”)
is made this 24th day of July, 2010 among Summit Hotel Properties, LLC, a South
Dakota limited liability company (“Summit Hotel”), Summit Hospitality V, LLC, a
South Dakota limited liability company (“Summit Hospitality”) (Summit Hotel and
Summit Hospitality may be collectively referred to as “Borrowers”), First
National Bank of Omaha, a national banking association ("First National") as a
Lender, Administrative Agent and Collateral Agent for the Lenders, and Union
Bank & Trust Company, a Nebraska state banking corporation (“Union”), and amends
that certain First Amended and Restated Loan Agreement dated August 31, 2009
among Borrowers, Agent and the Lenders party thereto (as amended, the “Loan
Agreement”).


WHEREAS, pursuant to the Loan Agreement and the other Loan Documents, Lenders
party thereto extended the Loan to Borrowers more fully described in the Loan
Agreement;


WHEREAS, pursuant to that certain First Amendment of First Amended and Restated
Loan Agreement dated June 24, 2010, the Termination Date was extended to July 24
2010 and the Loan Agreement was otherwise amended as provided for therein;


WHEREAS, Borrowers have requested, and Lenders have agreed, to extend the
Termination Date to August 15, 2010; and


WHEREAS, the parties hereto agree to amend the Loan Agreement as provided for in
this Amendment.


NOW, THEREFORE, in consideration of the amendments to the Loan Agreement
provided for below, the mutual covenants herein and other good and valuable
consideration, the sufficiency and receipt of which is hereby acknowledged, the
parties agree to amend the Loan Agreement as follows:


1.           Capitalized terms used herein shall have the meaning given to such
terms in the Loan Agreement as amended in this Amendment, unless specifically
defined herein.  The provisions of this Amendment shall become effective on the
date of this Amendment.


2.           The definition of the term “Termination Date” in Exhibit A of the
Loan Agreement is hereby amended to delete the reference to July 24, 2010 and
inserting in lieu thereof August 15, 2010.  To the extent necessary, the other
Loan Documents are hereby amended consistent with the foregoing.  The
termination of Borrowers' respective ability to request additional Advances
provided for in that certain Third Amended and Restated Term Note dated May 1,
2010 executed and delivered by Borrowers' in favor of First National will remain
effective and in full force and effect and is hereby ratified and affirmed by
Borrowers.


3.           Except as modified and amended herein, all other terms, provisions,
conditions and obligations imposed under the terms of the Loan Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and affirmed by Borrowers.  To the extent necessary, the other Loan
Documents are hereby amended to be consistent with the terms of this Amendment.
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Borrowers each certify and reaffirm by their execution of this
Amendment that the representations and warranties set forth in the Loan
Agreement and the other Loan Documents are true as of this date, and that no
Event of Default under the Loan Agreement or any other Loan Document, and no
event which, with the giving of notices or passage of time or both, would become
such an Event of Default, has occurred as of execution hereof.


5.           This Amendment may be executed simultaneously in several
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.






[SIGNATURE PAGES FOLLOW]




 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date first written above.


FIRST NATIONAL BANK OF OMAHA


/s/ Marc T. Wisdom
By:           ________________________
Marc T. Wisdom,
Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
SUMMIT HOTEL PROPERTIES, LLC, a South Dakota limited liability company, by its
Company Manager, THE SUMMIT GROUP, INC.


/s/ Kerry W. Boekelheide
By:           ________________________
Title:     Chief Executive Officer & Manager
Dated:  7/29/2010


SUMMIT HOSPITALITY V, LLC, a South Dakota limited liability company, by its
member, SUMMIT HOTEL PROPERTIES, LLC, a South Dakota limited liability company,
by its Company Manager, THE SUMMIT GROUP, INC.


/s/ Kerry W. Boekelheide
By:           _________________________
Title:   Chief Manager
Dated:   7/29/2010






UNION BANK & TRUST COMPANY




By:           __________________________
Title:



